Citation Nr: 1533869	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-38 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

2.  Entitlement to an initial disability rating for service-connected posttraumatic stress disorder (PTSD) in excess of 70 percent.  


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from February 1973 to January 1974.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO declined to reopen the Veteran's claim for service connection for an acquired psychiatric disorder.  In June 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.

In May 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In a February 2014 decision, the Board reopened the claim for service connection for an acquired psychiatric disorder but remanded the reopened claim for further action, to include additional development of the evidence.  After accomplishing further action, the RO continued to deny the claim (as reflected in a May 2014 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

In an August 2014 decision, the Board bifurcated the claim for service connection on the merits, granting service connection for PTSD, and remanding the matter of service connection for an acquired psychiatric disorder other than PTSD to the RO for further action, to include additional development of the evidence.  After accomplishing further action, the RO continued to deny the claim for service connection for an acquired psychiatric disorder other than PTSD (as reflected in a March 2015 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

In an August 2014 rating decision implemented the Board's decision, awarding service connection for PTSD and assigning an initial, 70 percent rating, effective January 29, 2010.  In September 2014, the Veteran filed an NOD as to the initial rating assigned to PTSD, after which the RO issued an SOC in January 2015.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2015.  

This appeal has been processed utilizing Virtual VA and the Veterans Benefits Management System (VBMS), paperless, electronic claims processing systems.

For reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ)-the RO, in this case. VA will notify the Veteran when further action, on his part, is required.


REMAND

On the VA Form 9 filed in connection with the claim for a higher initial rating for service-connected PTSD, the Veteran checked the box indicating that he wanted a Board video-conference hearing before a Veterans Law Judge.  

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the Veteran has not yet been afforded the opportunity to offer testimony on the increased rating claim for his service-connected PTSD, and because the RO schedules Board video hearings, a remand of this matter to the AOJ for scheduling of the requested hearing is warranted.  See 38 C.F.R. § 20.704 (2014). 

As a final point, the Board notes that, while the Veteran has not specifically requested a hearing on the claim for an acquired psychiatric disorder other than PTSD, he testified during the May 2012 Board hearing in connection with the request to reopen the previously denied claim for service connection for an acquired psychiatric disability.  Because the Board has since reopened the previously denied claim, and service connection for PTSD has been granted, the Veteran may offer testimony on the remaining claim for service connection, if he so desires.  Hence, this matter is being remanded, as well.



Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing in accordance with his request, notifying him and his attorney, as appropriate.  

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




